70 F.3d 1277
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Peter A. ACUNA, Attorney, Plaintiff-Appellant,v.JUSTICES OF the SUPREME COURT OF the STATE OF CALIFORNIA;CHIEF JUSTICE MALCOLM LUCAS;  ASSOCIATE JUSTICES KATHRYNMICKLE WERDEGAR;  STANLEY MOSK;  JOYCE KENNARD;  ARMANDARABIAN;  MARVIN BAXTER;  RONALD GEORGE, Associate Justicesof Supreme court of the State of California;  DANIEL ELLUNGREN, Attorney General for the State of California;  THESTATE BAR OF CALIFORNIA;  STATE BAR COURT;  LISE PERLMAN;ELLEN PECK;  CARLOS VELARDE;  JENNIFER GEE;  STUART WOO;DAVID CARR;  TERRY R. VACCARO;  ALAN K. GOLDHAMMER;  TheState Bar Court for the State of California;  CYDNEYBATCHELOR, Esq., Deputy Trial Counsel of the State Bar ofCalifornia, officially and personally, Defendants-Appellees.
No. 95-55499.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 20, 1995.*Decided Nov. 22, 1995.

Before:  PREGERSON, NORRIS and REINHARDT, Circuit Judges.


1
MEMORANDUM**


2
Attorney Peter A. Acuna appeals pro se the district court's dismissal of his 42 U.S.C. Sec. 1983 action challenging his attorney disciplinary proceedings currently pending in the California Supreme Court.


3
Acuna contends the district court erred by abstaining under Younger v. Harris, 401 U.S. 37 (1971), from deciding his constitutional issues.  This argument is foreclosed by this court's recent decision in Hirsh v. Justices of California Supreme Court, 67 F.3d 708 (9th Cir.1995).

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Appellees' request for judicial notice of the underlying State Bar Court proceedings is denied